Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549  FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): December 15, 2006 Reckson Associates Realty Corp. and Reckson Operating Partnership, L.P. (Exact Name of Registrant as Specified in its Charter) Reckson Associates Realty Corp.  Reckson Associates Realty Corp.  Maryland 11-3233650 Reckson Operating Partnership, L.P.  Reckson Operating Partnership, L.P.  Delaware 1-13762 11-3233647 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) Number) 625 Reckson Plaza Uniondale, New York 11556 (Address of principal executive offices) 516-506-6000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. In connection with Reckson Associates Realty Corp.'s pending merger agreement with SL Green Realty Corp., on December 15, 2006, Scott Rechler entered into a letter agreement to amend certain sections of the amendment to his existing Employment and Noncompetition Agreement and Severance Agreement (the " Amendment" ). Pursuant to the Amendment, Mr. Rechler agreed to waive his right to receive $24,962,267 in severance, provided that Reckson's pending merger with SL Green is consummated,a previously announceddividendof an aggregate of approximately $25 million representing approximately $0.29 in cash per share and unit is paid by Reckson immediately prior to the consummation of the pending merger with SL Greenand the transactions contemplated bythe letter agreementsbetween SL Green andMr. Rechler (among others)and the related asset purchase agreements are consummated. A copy of the Amendment is attached as Exhibit 10.1. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 10.1 Letter Agreement,dated December 15, 2006, by and between Reckson Associates Realty Corp. and Scott Rechler SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. RECKSON ASSOCIATES REALTY CORP. By: /s/ Michael Maturo Name: Michael Maturo Title: President, Chief Financial Officer and Treasurer RECKSON OPERATING PARTNERSHIP, L.P. By: Reckson Associates Realty Corp., its General Partner By: /s/ Michael Maturo Name: Michael Maturo Title: President, Chief Financial Officer and Treasurer Date: December 15, 2006 EXHIBIT INDEX Exhibit Description Number 10.1 Letter Agreement, dated December 15, 2006, by and between Reckson Associates Realty Corp. and Scott Rechler
